      Case 1:12-cr-00435 Document 133 Filed on 12/17/19 in TXSD Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 V.                                              §    CRIMINAL NO. 1:12-CR-435-1
                                                 §
 TOMAS YARRINGTON RUVALCABA                      §


                UNOPPOSED MOTION TO CONTINUE SETTINGS

TO THE HONORABLE HILDA TAGLE,
SENIOR UNITED STATES DISTRICT JUDGE:

       NOW COMES, TOMAS YARRINGTON RUVALCABA, Defendant herein,

through his attorneys Chris Flood and Mervyn Mosbacker, Jr., and files this Unopposed

Motion to Continue Settings, saying more particularly for cause as follows:

       1.     On November 12, 2019, this Court granted Defendant’s Unopposed Motion

to Continue Settings, as follows: Motions Filing due by December 20, 2019; Response to

Motions due by January 9, 2020; Motion Hearing on February 12, 2020; Final Pretrial

Conference on March 24, 2020; Jury Selection on March 31, 20201; and Jury Trial on

April 1, 2020. Doc. 128.

       2.     Counsel for Defendant have been reviewing discovery in the U.S. Attorney’s

Office as well as discovery provided electronically. Additional time is needed to evaluate

what pretrial motions should be filed, if any.

       3.     Defendant respectfully requests a three-week extension to file pretrial

motions and suggest the following dates for other deadlines, consistent with the Court’s

schedule:
     Case 1:12-cr-00435 Document 133 Filed on 12/17/19 in TXSD Page 2 of 3




             • Motions Filing due by:                 January 10, 2020

             • Response to Motions due by:            January 30, 2020

             • Motion Hearing:                        March 4, 2020

             • Final Pretrial Conference:             April 14, 2020

             • Jury Selection:                        April 21, 2020

             • Jury Trial:                            April 22, 2020

      4.     Counsel have conferred with Assistant United States Jody Young who states

the United States is unopposed to this motion.


                                         Respectfully submitted,


                                         /s/ Chris Flood
                                         Chris Flood
                                         Federal I.D. No. 9929
                                         Email: chris@floodandflood.com
                                         Flood & Flood
                                         914 Preston at Main, Suite 800
                                         Houston, TX 77002
                                         (713) 223-8877
                                         (713) 223-8879 fax

                                         /s/ Mervyn Mosbacker, Jr.
                                         Mervyn Mosbacker, Jr.
                                         Email: mervynmosbacker@yahoo.com
                                         2777 Allen Parkway, Suite 1000
                                         Houston, Texas 77019
                                         (713) 526-2246

                                         ATTORNEYS FOR DEFENDANT




                                            -2-
     Case 1:12-cr-00435 Document 133 Filed on 12/17/19 in TXSD Page 3 of 3




                         CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with Assistant United States Jody Young who stated
the United States is unopposed to this motion.


                                         /s/ Chris Flood
                                         Chris Flood




                            CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2019, I electronically filed the foregoing
document with the Clerk of Court using CM/ECF system which will send notification of
such filing to all filing users.


                                         /s/ Chris Flood
                                         Chris Flood




                                           -3-
